Citation Nr: 1546688	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  12-30 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for lumbar myofascial syndrome.

2.  Entitlement to service connection for diabetes mellitus, type II.

3.  Entitlement to service connection for hypertension.

4.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for right knee disability and if so whether service connection is warranted.

5.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for hepatitis C and if so whether service connection is warranted.

6.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) and if so whether service connection is warranted.  
7.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for bipolar disorder and if so whether service connection is warranted.  

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, her brother and sister-in-law


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to January 1981.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that rating decision, the RO denied the Veteran's petition to reopen her previously denied claim of service connection for bipolar disorder because new and material evidence had not been received.  The RO also granted service connection for lumbar myofascial syndrome and assigned a 10 percent rating for that disability.  Additionally, the RO denied claims 2 through 6 listed on the title page.  

During the course of this appeal, the jurisdiction has been transferred to the St. Petersburg, Florida RO.

The question of whether new and material evidence has been received to reopen this claim must be addressed in the first instance by the Board, because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that new and material evidence has not been received, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  

In August 2015, the Veteran, her brother and sister-in-law testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of this testimony is associated with the claim.  

The VLJ who conducted the hearing noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  She also explained the reasons the claims had been denied and suggested evidence that would substantiate the appeal.  The Veteran and other witnesses provided testimony in support of her claims and expressed her contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

The Veteran's record before the VA consists of an electronic record located in Veterans Benefits Management System (VBMS)/Virtual VA.

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held, in substance, that every claim for an increased evaluation includes a claim for a total disability evaluation based on individual unemployability (TDIU) where the Veteran claims that her service-connected disabilities prevent her from working.  In this case, the Board notes that the Veteran has put forth testimony indicating that she believes her service-connected low back disability renders her unemployable.  Accordingly, in light of the holding in Rice, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.  The Board also notes that the Veteran in fact filed a claim for TDIU in August 2011, which was denied in the April 2012 rating action but not specifically appealed.  Regardless, it is properly before the Board.

The petition to reopen a claim of service connection for bipolar disorder as well as the claims for an increased rating for the low back disability and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In August 2015, prior to the promulgation of a decision in the appeal, the Veteran requested, at her hearing, to withdraw her appeal as to the issues of entitlement to service connection for diabetes mellitus type II and hypertension, and the petitions to reopen the claims of service connection for hepatitis C, right knee disability and PTSD.  


CONCLUSIONS OF LAW

The criteria for a withdrawal of the Appellant's appeal have been met as to her claims of service connection for diabetes mellitus type II and hypertension, and the petitions to reopen the claims of service connection for hepatitis C, right knee disability and PTSD.  38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.204 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

After the case was certified to the Board on appeal, but before a decision was promulgated, the Veteran testified at the Board hearing before the undersigned Veterans Law Judge that withdrawal of her appeal is requested as to the issues of service connection for diabetes mellitus type II and hypertension, and the petitions to reopen the claims of service connection for hepatitis C, right knee disability and PTSD.  

In light of the foregoing, the Appellant has withdrawn her appeal as to these claims and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these claims and as to the claims of service connection for diabetes mellitus type II and hypertension, and the petitions to reopen the claims of service connection for hepatitis C, right knee disability and PTSD, the appeal is dismissed.


ORDER

The appeal is dismissed as to the issues of service connection for diabetes mellitus type II and hypertension, and the petitions to reopen the claims of service connection for hepatitis C, right knee disability and PTSD.



	(CONTINUED ON NEXT PAGE)
REMAND

I.  Petition to reopen claim for service connection for bipolar disorder

The Veteran has not been provided correct notice under the VCAA as to this claim.  Specifically, letters sent to her from the RO in June 2011 and August 2011 fail to identify the Board's January 2005 decision denying service connection for bipolar disorder as the most recent final decision in this matter.  Rather, a 2002 rating decision is identified as the final decision.

With regard to new and material evidence claims, VA must notify a claimant of the evidence and information that is necessary to reopen the claim generally, i.e. what new and material evidence means.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board recognizes VAOPGCPREC 6-2014, which states that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a previously denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim.  In other words, the opinion holds that Kent is no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.  

Here, however, the AOJ has consistently misidentified the last final decision.  Such error cannot be deemed harmless error even considering this new guidance.  The RO repeatedly identified the November 2002 rating decision as the last final decision.  However, evidence considered by the Board in January 2005 is not identical to that considered by the RO in 2002 and has not been cited to in the 2011 VCAA letters.  Namely, reference to or discussion of a January 2004 VA mental health evaluation has been omitted.  To be clear, new and material evidence means evidence that is not cumulative or redundant of any evidence of record at the time of the January 2005 Board decision.  Under the circumstances, the Board finds that the matter must be returned to the AOJ in order for the duty to inform to be satisfied prior to appellate review.  


II.  Increased rating for lumbar myofascial syndrome

At the hearing before the undersigned, the Veteran testified that her back symptoms had become more severe since the most recent examination dated in 2011.  She asserted that she now uses a walker and a brace.  Additionally, she testified as to having frequent spasms in the back, and that her legs give out due to back pain.  In light of the Veteran's credible statements that her disability picture has worsened since the last examination, another examination must be afforded to accurately assess her current level of low back disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Additionally, the Veteran is apparently receiving treatment VA treatment at facilities in Lake City, Florida.  Since the claims file is being returned, it should be updated to include any VA treatment records that are not of record.  See 38 C.F.R. 
§ 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Finally, the Veteran testified that she is receiving Social Security Administration (SSA) disability benefits based on being found disabled by SSA.  Where there is actual notice to VA that the appellant is receiving disability benefits from SSA, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon.  Murincsac v. Derwinski, 2 Vet. App. 363 (1992).  

III.  TDIU

A remand is warranted for the Board to provide adequate consideration of the issue of entitlement to TDIU in accordance with applicable law and regulation.  In light of the foregoing and the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation, the Board concludes that the matter is appropriately before the Board.  See id.; Claims for Total Disability Based on Individual Unemployability (TDIU), Fast Letter 13-13 (Dep't of Veterans Affairs, June 17, 2013).
The Veteran contends that her diagnosed back disability plays a role in her claimed unemployability.  The Veteran describes being unable to manage tasks involving lifting over 10 pound or walking any distance due to her back pain.  Remand is thus required for the AOJ to consider the claim of entitlement to TDIU. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper notice as to the petition to reopen the claim of service connection for bipolar disorder (specifically that the last final decision is the January 2005 Board decision) and the claim for TDIU.  Additionally, provide her with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that she supply the requisite information

2.  Obtain and associate with the electronic record, all VA medical records pertaining to the Veteran's lumbar myofascial syndrome. 

3.  Obtain records associated with the Veteran's claim for disability benefits from SSA.

4.  After the development in paragraphs 1-3 is completed to the extent possible, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the current manifestations of her service-connected lumbar myofascial syndrome.  The entire record must be reviewed by the examiner.  All necessary tests should be conducted and all information relevant to the rating criteria must be obtained - to include whether there are neurological manifestations of the service-connected disability.  

The examiner is asked to interview the Veteran as to her education, training, and work history.  The examiner must also provide an opinion as to the functional impairments caused by the service-connected back disability, with regard to her ability to perform tasks, including sedentary and physical tasks.

5.  Ensure that the information provided by the examiner satisfies the criteria above and, if not, return the report as insufficient.  Then, readjudicate the claims.  If the benefit sought on appeal remains denied, provide the appellant with an SSOC.  The SSOC should contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


